[Cite as State v. Williams, 2020-Ohio-3359.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                 COLUMBIANA COUNTY

                                          STATE OF OHIO,

                                           Plaintiff-Appellee,

                                                   v.

                                   HOMER E. WILLIAMS, JR.,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 19 CO 0001


                                Criminal Appeal from the
                      Court of Common Pleas of Columbiana County, Ohio
                                    Case No. 2018-CR-393

                                        BEFORE:
                 Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                               JUDGMENT:
                                                 Affirmed.



 Atty. Robert Herron, Prosecutor and Atty. Tammie Jones, Assistant Prosecutor,
 Columbiana County Prosecutor’s Office, 105 South Market Street, Lisbon, Ohio
 44432, for Plaintiff-Appellee, and

 Atty. Brian Smith, Brian A. Smith Law Firm, LLC., 755 White Pond Drive, Suite 403,
 Akron, Ohio 44320, for Defendant-Appellant.
                                                                                       –2–



                                          Dated:
                                       June 12, 2020

 Donofrio, J.

       {¶1}     Defendant-appellant, Homer Williams, appeals his convictions in the
Columbiana County Common Pleas Court following a bench trial for one count of
domestic violence and one count of possession of cocaine.
       {¶2}     On September 7, 2018, Officers Steven Adkins and Justin Watkins of the
East Liverpool Police Department were dispatched to 440 East Avenue in East Liverpool,
Ohio to respond to a domestic violence situation. Appellant resided in this home with the
victim, Jackie Hayes (Hayes), and Hayes’ 15 year-old granddaughter J.D. When Officers
Adkins and Watkins arrived at the home, they saw four people on the front porch:
appellant, Hayes, J.D., and J.D.’s friend Indya Spann (Spann).
       {¶3}     Officer Adkins interviewed Hayes separately from the other three people.
Officer Adkins noted that she was originally calm when he arrived at the house. But when
Officer Adkins pulled her aside to interview her, Hayes “seemed visibly shaken, started
crying, almost, like hyperventilating.” (Tr. 33). The collar on Hayes’ shirt was stretched
out and torn on the left side. After Officer Adkins interviewed Hayes, he instructed Officer
Watkins to place appellant under arrest for domestic violence.
       {¶4}     Officer Watkins then searched appellant for weapons. Officer Watkins’
search did not reveal anything illegal at this time. At the time of his arrest, appellant’s
shoes were on and properly tied. Upon placing appellant in the squad car, Officer Watkins
noticed a burnt spoon on the passenger side floor. Officer Watkins instructed appellant
to exit the vehicle and Officer Watkins removed the spoon. Officer Watkins did not notice
any other items in the rear of the cruiser.
       {¶5}     When Officer Watkins arrived at the East Liverpool Police Department, he
noticed that appellant’s “left foot [came] out, and his shoe to be halfway on with his heel
of the shoe smashed down, and his foot not to be all the way inside the shoe.” (Tr. 61).
Officer Watkins conducted another search of appellant inside the police station. This
search revealed a small white rock in appellant’s left shoe that was later determined to
be cocaine.



Case No. 19 CO 0001
                                                                                         –3–


       {¶6}     A Columbiana County Grand Jury indicted appellant for one count of
domestic violence in violation of R.C. 2919.25(D)(4), a third-degree felony, and one count
of possession of cocaine in violation of R.C. 2925.11(A)(C)(4)(a), a fifth-degree felony.
The domestic violence charge was elevated to a third-degree felony based on appellant’s
prior convictions for involuntary manslaughter and witness intimidation where the victim
at the time of the offenses was his wife.
       {¶7}     On December 5, 2018, the trial court held a bench trial. In addition to
Officers Adkins and Watkins, plaintiff-appellee, the State of Ohio, called Spann. At the
time of trial, Spann was 18 years-old. Spann was spending the night at Hayes’ home on
the night of September 7, 2018.
       {¶8}     At some point during the night, Spann and J.D. walked to a gas station to
purchase food and drinks. When they returned to the house but before they entered,
Spann heard Hayes screaming “help me.” (Tr. 84). When Spann and J.D. entered the
house, “nothing was happening, but, like, [Hayes’] shirt was ripped and she had
scratches.” (Tr. 86).
       {¶9}     Spann also testified about Hayes’ statements concerning the incident.
She testified that Hayes said appellant was trying to take her money and then choked
her.   Appellant objected to this line of questioning on the basis that it constituted hearsay
but the trial court overruled his objection.
       {¶10}    After the state called six witnesses, it moved to continue the trial because
Hayes and J.D. had failed to appear after being subpoenaed. The state indicated that
J.D. was now residing with her biological mother in the Columbus, Ohio area and J.D.’s
mother was willing to bring J.D. to court in order to testify. The trial court granted the
state’s continuance over appellant’s objection.
       {¶11}    On December 11, 2018, appellant’s trial continued.          J.D. and Officer
Watkins were the only witnesses to testify on this date. J.D. testified that appellant and
Hayes were fighting at first because appellant wanted Hayes to give him some money.
Once appellant and Hayes stopped fighting, J.D. and Spann walked to the store. When
J.D. and Spann returned, J.D. saw appellant choking Hayes and grabbing her by the shirt
in the living room. Appellant was on top of Hayes when J.D. and Spann returned. Spann
was behind J.D. when the two entered the living room.



Case No. 19 CO 0001
                                                                                       –4–


      {¶12}    The trial court found appellant guilty on both counts. The court sentenced
appellant to 30 months incarceration for domestic violence and 10 months incarceration
for drug possession to be served consecutively for a total of 40 months incarceration.
Appellant timely filed his notice of appeal on January 14, 2019. Appellant now raises five
assignments of error.
      {¶13}    Appellant’s first assignment of error states:

              THE     TRIAL   COURT’S      DECISION      TO    ALLOW     HEARSAY
      STATEMENTS FROM JACKIE HAYES MADE TO INDYA SPANN WAS AN
      ABUSE OF DISCRETION.

      {¶14}    Appellant argues that Spann’s testimony about Hayes’ statements
amounted to inadmissible hearsay that should have been excluded.
      {¶15}    The admission of evidence is within the discretion of the trial court and the
court's decision will only be reversed upon a showing of abuse of discretion. State ex rel.
Sartini v. Yost, 96 Ohio St. 3d 37, 2002-Ohio-3317, 770 N.E.2d 584. This includes rulings
on hearsay issues. State v. Rupp, 7th Dist. Mahoning No. 05 MA 0166, 2007-Ohio-1561,
¶ 78 citing State v. Hand, 107 Ohio St. 3d 378, 2006-Ohio-18, 840 N.E.2d 151. Abuse of
discretion implies that the court acted in an unreasonable, arbitrary, or unconscionable
manner. Sartini at ¶ 21.
      {¶16}    Hearsay is a statement, other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter
asserted. Evid.R. 801(C). Hearsay is generally not admissible at trial. Evid.R. 802.
      {¶17} Spann’s testimony about Hayes’ statements is hearsay. Spann testified
that Hayes said appellant choked her. Hayes’ statements were made out of court and
were offered to prove the truth of the matter asserted. Namely, Hayes’ out-of-court
statements were offered to prove that appellant choked her.
      {¶18}    But Spann’s testimony was still admissible under the excited utterance
exception to the hearsay rule. An excited utterance is defined as “[a] statement relating
to a startling event or condition made while the declarant was under the stress of
excitement caused by the event or condition.” Evid.R. 803(2). An excited utterance is an
exception to the hearsay rule. Evid.R. 803(2).


Case No. 19 CO 0001
                                                                                        –5–


       {¶19}    In this case, Hayes’ statement to Spann that appellant choked her relate
to the startling event of appellant choking her. Spann also laid a proper foundation that
Hayes was under the stress of excitement when she made the statements. Spann
testified that Hayes was crying, upset, had scratches on her chest, and her shirt was
ripped through the middle. Additionally, Spann testified that she was outside of the house
when she heard Hayes screaming “help me,” walked into the house, saw Hayes, and
Hayes began to tell her what had happened. The short time frame between when Spann
heard Hayes scream and when Hayes told Spann what happened indicates that Hayes
was under the stress of excitement of being choked when Hayes said appellant choked
her.   Because Spann’s testimony about Hayes’ statements qualify as an excited
utterance, the trial court did not abuse its discretion by permitting this testimony.
       {¶20}    Accordingly, appellant’s first assignment of error is without merit and is
overruled.
       {¶21}    Appellant’s second assignment of error states:

               THE TRIAL COURT’S DECISION TO CONTINUE THE TRIAL TO
       ALLOW THE STATE TO OBTAIN THE ATTENDANCE OF ITS
       WITNESSES WAS AN ABUSE OF DISCRETION.

       {¶22}    Appellant argues that the state’s basis to continue the trial, to permit the
attendance of Hayes and J.D., was the result of the state’s own negligence and the trial
court abused its discretion by continuing the trial.
       {¶23}    “The standard of review for the decision to grant or deny a continuance is
abuse of discretion.” State v. Barnes, 7th Dist. Columbiana No. 98 CO 86, 2000 WL
748127 (May 19, 2000) citing State v. Hook, 33 Ohio App. 3d 101, 514 N.E.2d 721 (10th
Dist.1986).
       {¶24}    On November 19, 2018, the trial court scheduled appellant’s trial for
December 5, 2018. On November 27, 2018, eight days prior to trial, the subpoenas for
both Hayes and J.D. were filed. Hayes and J.D. were served with their subpoenas on
November 30, 2018.
       {¶25}    Appellant argues that because the state waited until eight days before trial
to file the subpoenas for Hayes and J.D., the trial court’s decision to continue the trial


Case No. 19 CO 0001
                                                                                         –6–


constituted an abuse of discretion. Appellant argues that he was prejudiced by the
granting of the continuance because the continuance permitted J.D. to testify and she
was the only witness to testify that she saw appellant choke Hayes. Appellant cites no
case law to support his argument that the granting of a continuance mid-trial in the state’s
favor in order to secure witness attendance constitutes an abuse of discretion.
       {¶26}     Hayes ultimately did not appear for trial, even after the continuance was
granted. Therefore, the trial court granting the state’s motion to continue as it pertains to
Hayes is moot and this assignment of error will focus on whether the trial court abused
its discretion to continue the trial in order to secure J.D.’s attendance.
       {¶27}     The state argued during its oral motion that, over the lunch hour on the
first day of trial, counsel for the state received a phone call from J.D.’s mother. J.D.’s
mother informed counsel for the state that J.D. now resided with her in the Columbus,
Ohio area.      The fact that J.D. is a minor who lived several hours away made her
attendance at trial dependent on her mother.
       {¶28}     Additionally, as the state points out, appellant’s counsel stated twice on
the record that he would have preferred to have more time before trial in order to better
review the evidence.
       {¶29}     Moreover, the trial court continued the trial for only six days. This is a
reasonably short continuance under the circumstances. Based on the above, the trial
court did not abuse its discretion by granting the state’s motion to continue.
       {¶30}     Accordingly, appellant’s second assignment of error is without merit and
is overruled.
       {¶31}     Appellant’s third assignment of error states:

                THE TRIAL COURT’S DECISION TO ALLOW TESTIMONY AS TO
       APPELLANT’S PRIOR BAD ACTS WAS AN ABUSE OF DISCRETION.

       {¶32}     Appellant argues that the state elicited evidence prohibited by Evid.R.
404(B) and the trial court abused its discretion by permitting such evidence.
       {¶33}     As this assignment of error challenges the admission of evidence
submitted at trial, it is subject to the same abuse of discretion standard of review set forth
in appellant’s first assignment of error.


Case No. 19 CO 0001
                                                                                        –7–


       {¶34}    During the first day of trial, the state called Detective Darin Morgan of the
East Liverpool Police Department.        Detective Morgan was involved in a criminal
investigation that led to appellant’s arrest in 1998. A grand jury then indicted appellant
on three charges: aggravated murder, intimidation of a victim or witness, and trafficking
in drugs (the prior criminal case).
       {¶35}    Detective Morgan began testifying about his knowledge concerning the
prior criminal case. Appellant objected arguing that the testimony was about other bad
acts evidence and was inadmissible. The state argued that because appellant was
charged with third-degree felony domestic violence, it had to show that appellant had two
prior convictions for violent offenses where appellant was related to the victim. The state
also argued that the testimony regarding appellant’s convictions in the prior criminal case
was not being offered for propensity purposes but to show plan, scheme, or design. The
trial court overruled the objection.
       {¶36}    Detective Morgan testified that the victim in the aggravated murder and
intimidation charges was Angela Williams. At the time, Angela Williams was appellant’s
wife. Appellant was then convicted of involuntary manslaughter and intimidation in the
prior criminal case. The state introduced into evidence certified copies of the indictment
and judgment entry of conviction in the prior criminal case.
       {¶37}    Detective Morgan also testified about a conversation appellant had with a
man named “Cakey” Hayes during the events of the prior criminal case. Appellant went
to speak with Cakey Hayes after Angela’s death. Cakey Hayes gave an official police
statement during the prior criminal case. Detective Morgan testified about this statement:

       Q: Was it conversation about what [appellant] had done?

       A: Yes, ma’am.

       Q: He, [appellant]?

       A: Yes, ma’am.

       Q: And what was the nature of the statement [appellant] made to Cakey
       Hayes?
       Mr. Wise: Objection.


Case No. 19 CO 0001
                                                                                       –8–


       The Court: Overruled.

       A: That [appellant] had choked the victim and - - I believe that he had
       choked the victim and - -

       Mr. Wise: Objection, Your Honor. Now, he’s saying what he believed. I
       mean this is, again, a statement of which - -

       The Court: Sustained.

       Q: Do you know what the nature of the statement was that [appellant] made
       to Cakey Hayes?

       A: Part of the statement was that he choked her. I don’t remember the rest
       of the involvement there.

(Tr. 119-120).
       {¶38}     The state argues that the trial court excluded the testimony regarding
appellant choking Angela Williams.       But the above portion of the transcript shows
otherwise. After the trial court sustained appellant’s objection, Detective Morgan testified
appellant told Cakey Hayes that he choked Angela Williams.
       {¶39}     Pursuant to Evid.R. 404(B), “[e]vidence of other crimes, wrongs, or acts is
not admissible to prove the character of a person in order to show action in conformity
therewith. It may, however, be admissible for other purposes, such as proof of motive,
opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or
accident.” Evid.R. 404(B).
       {¶40}     The state argues that this evidence was admissible pursuant to Evid.R.
404(B) in order to show appellant’s plan, scheme, or design. But there was no other
evidence to indicate how appellant choking Angela Williams approximately 20 years
before his trial in this case constitutes a plan, scheme, or design.
       {¶41}     But the admission of appellant’s statement that he choked Angela Williams
was harmless error. Harmless error is defined as “[a]ny error, defect, irregularity, or
variance which does not affect substantial rights[.]” State v. Morris, 141 Ohio St. 3d 399,




Case No. 19 CO 0001
                                                                                            –9–


2014-Ohio-5052, 24 N.E.3d 1153, ¶ 23 quoting Crim.R. 52(A). Harmless error shall be
disregarded. Id.
       {¶42}    First, appellant elected to have a bench trial in this matter. Any prejudicial
effect of Detective Morgan’s testimony about appellant choking Angela Williams was
minimized by the lack of a jury in this trial. When the trial court is the trier of fact, there is
a presumption that the court disregards improper hearsay. State v. Crawford, 8th Dist.
Cuyahoga No. 98605, 2013-Ohio-1659, ¶ 61.
       {¶43}    Second, assuming Detective Morgan’s testimony about appellant choking
Angela Williams was excluded, the state introduced into evidence certified copies of the
indictment and the judgment entry of appellant’s convictions for involuntary manslaughter
and intimidation of a crime victim or witness in the prior criminal case. The state also
elicited testimony that Angela Williams was appellant’s wife during the prior criminal case.
Prior bad acts are admissible if they are relevant to proving guilt of the offense in question.
State v. Craig, 4th Dist. Gallia No. 01CA8, 2002-Ohio-1433, ¶ 11 citing State v. Gardner,
59 Ohio St. 2d 14, 391 N.E.2d 337 (1979).
       {¶44} Pursuant to R.C. 2919.25(D)(4), the state had to admit evidence that
appellant had two prior convictions for domestic violence or offenses substantially similar
to domestic violence.      The judgment entry of conviction and testimony that Angela
Williams was appellant’s wife satisfies this element. Assuming the testimony about
appellant choking Angela Williams was excluded, Detective Morgan still testified that the
victim in the prior criminal case was appellant’s wife and the judgment entry of conviction
shows appellant was convicted of two offenses substantially similar to domestic violence.
       {¶45} Accordingly, appellant’s third assignment of error is without merit and is
overruled.
       {¶46}    Appellant’s fourth assignment of error states:

               APPELLANT’S CONVICTION FOR DOMESTIC VIOLENCE WAS
       NOT SUPPORTED BY SUFFICIENT EVIDENCE.

       {¶47}    Appellant argues that his prior convictions for involuntary manslaughter
and intimidation of a crime victim do not meet the revised code definition of two or more
violations or offenses under R.C. 2919.25(D)(4) because the convictions were part of a


Case No. 19 CO 0001
                                                                                               – 10 –


single judgment entry.      Therefore, he argues that his third-degree felony domestic
violence conviction is not supported by sufficient evidence.
       {¶48}    Sufficiency of the evidence is the legal standard applied to determine
whether the case may go to the jury or whether the evidence is legally sufficient as a
matter of law to support the verdict. State v. Dickson, 7th Dist. Columbiana No. 12 CO
50, 2013-Ohio-5293, ¶ 10 citing State v. Thompkins, 80 Ohio St. 3d 89, 113, 684 N.E.2d
668 (1997). Sufficiency is a test of adequacy. Id. Whether the evidence is legally
sufficient to sustain a verdict is a question of law. Id. In reviewing the record for
sufficiency, the relevant inquiry is whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements proven beyond a reasonable doubt. Id. Citing State v. Goff, 82 Ohio St. 3d 123,
138, 694 N.E.2d 916 (1998). When evaluating the sufficiency of the evidence to prove
the elements, it must be remembered that circumstantial evidence has the same
probative value as direct evidence. Id. Citing State v. Jenks, 61 Ohio St. 3d 259, 272-
273, 574 N.E.2d 492 (1991) (superseded by state constitutional amendment on other
grounds).
       {¶49}    This assignment of error is limited to appellant’s conviction for domestic
violence. The relevant domestic violence offense, R.C. 2919.25(D)(4), states, in part:

       If the offender previously has pleaded guilty to or been convicted of two or
       more offenses of domestic violence or two or more violations or offenses of
       the type described in division (D)(3) of this section involving a person who
       was a family or household member at the time of the violations or offenses,
       a violation of division (A) or (B) of this section is a felony of the third degree[.]

       {¶50}    R.C. 2919.25(D)(3), relevant to this appeal, pertains to a defendant who
previously pled guilty to or was convicted of domestic violence or a violation of law that is
substantially similar to domestic violence.
       {¶51}    Appellant only challenges the element of two or more violations or
offenses pursuant to R.C. 2919.25(D)(4). He argues that, because the convictions in the
prior criminal case are contained in a single judgment entry, they should be counted as
only one violation or offense.


Case No. 19 CO 0001
                                                                                       – 11 –


       {¶52}    Appellant cites no case law in support of this argument. But appellant
argues that the expungement statute, codified at R.C. 2953.31, treats multiple convictions
contained in a single judgment entry as one conviction. The expungement statute states,
in relevant part:

       When two or more convictions result from or are connected with the same
       act or result from offenses committed at the same time, they shall be
       counted as one conviction. When two or three convictions result from the
       same indictment, information, or complaint, from the same plea of guilty, or
       from the same official proceeding, and result from related criminal acts that
       were committed within a three-month period but do not result from the same
       act or from offenses committed at the same time, they shall be counted as
       one conviction[.]

R.C. 2953.31(A)(1)(b).
       {¶53}    Appellant’s reliance on the expungement statute lacks merit. As appellant
points out, this statute applies to expunging criminal records. It does not apply to the
issue appellant raises in this assignment of error. Viewing the evidence in the light most
favorable to the prosecution, a grand jury indicted appellant in the prior criminal case with
aggravated murder and intimidation of a witness or victim where the alleged victim in both
offenses was appellant’s wife. Appellant was later convicted of involuntary manslaughter
and intimidation of a witness or victim, with the victim being appellant’s wife. Because
appellant has two prior violations or offenses where he was related to the victim and the
prior violations or offenses are substantially similar to domestic violence, his conviction
for domestic violence is supported by sufficient evidence.
       {¶54}    Accordingly, appellant’s fourth assignment of error is without merit and is
overruled.
       {¶55}    Appellant’s fifth assignment of error states:

               APPELLANT’S CONVICTIONS WERE AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE.




Case No. 19 CO 0001
                                                                                         – 12 –


       {¶56}    Appellant argues that discrepancies in witnesses’ testimony, Hayes’
failure to appear for trial, the lack of trustworthiness regarding Hayes’ statements admitted
at trial, and the inconclusiveness of Hayes’ injuries in the photographs submitted at trial
render his domestic violence conviction as against the manifest weight of the evidence.
Appellant also argues that the majority of evidence submitted at trial indicates that he did
not knowingly possess cocaine.
       {¶57}    In determining whether a verdict is against the manifest weight of the
evidence, an appellate court must review the entire record, weigh the evidence and all
reasonable inferences and determine whether, in resolving conflicts in the evidence, the
jury clearly lost its way and created such a manifest miscarriage of justice that the
conviction must be reversed and a new trial ordered. State v. Thompkins, 78 Ohio St. 3d
380, 386, 678 N.E.2d 541 (1997). “Weight of the evidence concerns ‘the inclination of
the greater amount of credible evidence, offered in a trial, to support one side of the issue
rather than the other.’” Id. (Emphasis sic.). In making its determination, a reviewing court
is not required to view the evidence in a light most favorable to the prosecution but may
consider and weigh all of the evidence produced at trial. Id. at 390, 678 N.E.2d 541.
       {¶58} Thompkins addressed a manifest weight argument in the context of a jury
trial. But the standard of review is equally applicable when reviewing a manifest weight
challenge from a bench trial. State v. Layne, 7th Dist. Mahoning No. 97 CA 172, 2000
WL 246589, at *5 (Mar. 1, 2000). A reviewing court will not reverse a judgment as being
against the manifest weight of the evidence in a bench trial where the trial court could
reasonably conclude from substantial evidence that the state has proved the offense
beyond a reasonable doubt. State v. Hill, 7th Dist. Mahoning No. 09-MA-202, 2011-Ohio-
6217, ¶ 49, citing State v. Eskridge, 38 Ohio St. 3d 56, 59, 526 N.E.2d 304 (1988).
       {¶59} Yet granting a new trial is only appropriate in extraordinary cases where
the evidence weighs heavily against the conviction. State v. Martin, 20 Ohio App. 3d 172,
175, 485 N.E.2d 717 (1st Dist.1983).          This is because determinations of witness
credibility, conflicting testimony, and evidence weight are primarily for the trier of the facts
who sits in the best position to judge the weight of the evidence and the witnesses'
credibility by observing their gestures, voice inflections, and demeanor. State v. Rouse,
7th Dist. Belmont No. 04-BE-53, 2005-Ohio-6328, ¶ 49, citing State v. Hill, 75 Ohio St.3d



Case No. 19 CO 0001
                                                                                         – 13 –


195, 205, 661 N.E.2d 1068 (1996); State v. DeHass, 10 Ohio St. 2d 230, 227 N.E.2d 212
(1967), paragraph one of the syllabus. Thus, “[w]hen there exist two fairly reasonable
views of the evidence or two conflicting versions of events, neither of which is
unbelievable, it is not our province to choose which one we believe.” State v. Dyke, 7th
Dist. Mahoning No. 99-CA-149, 2002-Ohio-1152.
       {¶60} Beginning with appellant’s domestic violence conviction, he points to
potential discrepancies in the trial testimony. First, appellant points out that Spann
testified she did not see appellant choking Hayes. (Tr. 86, 96-97). But J.D., who walked
into the house at the same time as Spann, testified that she did see appellant choking
Hayes. (Tr. 132-134).
       {¶61} A review of the transcript shows that this is not a discrepancy. J.D. testified
that she walked into the house first and Spann was behind her. (Tr. 135). Once Hayes
moved to the couch, Spann then moved beside J.D. (Tr. 135). This accounts for why
Spann did not see appellant choke Hayes but J.D. did.
       {¶62} Next, appellant argues that there is a discrepancy between J.D.’s trial
testimony and a prior written statement from J.D. J.D.’s prior written statement was not
admitted into evidence at trial and J.D.’s testimony about her prior written statement was
limited:

       Q: All right. And, I believe, when you wrote your statement - - do you recall
       what you said in your statement?

       A: Yes.

       Q: Did you say that [appellant] was on top of [Hayes], pulling her hair, trying
       to take her money?

       A: Yes.

       Q: “Then she told me.” So you didn’t see anything else except him trying
       to get her money?

       A: Yes, I did.

       Q: So the statement is wrong?


Case No. 19 CO 0001
                                                                                         – 14 –


       A: I seen his arm on her chest, on her throat.

(Tr. 148-149).
       {¶63}     The limited testimony about J.D.’s prior written statement is not sufficient
to create a discrepancy with J.D.’s trial testimony. Moreover, to the extent there is a
discrepancy, the trier of fact is in the best position to determine the credibility of the
witnesses. Hill, 75 Ohio St. 3d 195, 205.
       {¶64}     Next, appellant argues that because Hayes did not testify at trial, his
conviction is against the manifest weight of the evidence. The Eighth District decided a
similar issue in State v. Smith, 8th Dist. Cuyahoga No. 107773, 2019-Ohio-2574. In
Smith, Smith argued that his convictions for attempted murder, felonious assault, and
domestic violence were against the manifest weight of the evidence, in part, because the
victim did not testify at trial. Id. at ¶ 16-17. The Eighth District held that because the state
presented other evidence, including eyewitness testimony, upon which the jury could find
appellant guilty, his convictions were not against the manifest weight of the evidence. Id.
at ¶ 17.
       {¶65}     In this case, several pieces of evidence were admitted at trial which
indicates appellant attacked Hayes, including: Spann’s testimony that Hayes said
appellant had choked her; J.D.’s testimony that she saw appellant choking Hayes; three
photographs of Hayes’ injuries that were taken on the night of the offense; Officer Adkin’s,
Spann’s and J.D.’s testimony that Hayes’ shirt had been stretched by the neck and ripped;
and Officer Adkins’ testimony that he witnessed newer injuries on Hayes. Because the
trial court had evidence that appellant committed domestic violence against Hayes, the
lack of Hayes’ testimony does not render appellant’s conviction as against the manifest
weight of the evidence.
       {¶66}     Next, appellant argues that the inconclusiveness regarding Hayes’ injuries
renders his conviction as against the manifest weight of the evidence. Appellant points
to Officer Adkins’ testimony to support this argument. Officer Adkins testified that Hayes
had some bruises on left side of her face and on the upper part of her chest. But Officer
Adkins concluded that those bruises “were in the later stages of healing. [They] weren’t
from that incident.” (Tr. 42).



Case No. 19 CO 0001
                                                                                     – 15 –


       {¶67}   Appellant argues that the only injury Officer Adkins attributed to a recent
assault against Hayes was a red line or mark that was on the back of her neck. But this
is not entirely accurate. Officer Adkins did notice newer bruises on Hayes. While Officer
Adkins did not testify about how Hayes sustained the newer bruises, Hayes informed
Officer Adkins about how she received the newer bruises, and that information caused
“additional concern regarding the incident”. (Tr. 45).
       {¶68}   Moreover, the new red line combined with the newer bruises, as well as
testimony from Spann and J.D. that appellant choked Hayes, is sufficient to allow the trier
of fact to reasonably conclude that appellant assaulted Hayes.
       {¶69}   Appellant also argues that his possession of cocaine conviction was
against the manifest weight of the evidence. After Officer Adkins instructed Officer
Watkins to place appellant under arrest, Officer Watkins placed appellant in handcuffs
and searched him. Officer Watkins searched appellant’s pockets, the area around his
waist, and legs for “weapons or anything illegal.” (Tr. 59). At this time, Officer Watkins
observed that appellant’s shoes were on properly and tied.
       {¶70}   Officer Watkins then instructed appellant to enter the squad car through
the rear passenger side door. When appellant placed his left foot inside the squad car,
Officer Watkins noticed a burnt spoon on the passenger side floorboard. Officer Watkins
then removed appellant from the squad car, removed the spoon, and searched the back
of the squad car. Officer Watkins detected no other items inside the rear of the car and
instructed appellant to enter the car. Officer Watkins transported appellant directly to the
East Liverpool Police Department.
       {¶71}   When they arrived at the East Liverpool Police Department, Officer
Watkins instructed appellant to exit the car. Upon appellant exiting, Officer Watkins
noticed appellant’s “left foot come out, and his shoe to be halfway on with his heel of the
shoe smashed down, and his foot not to be all the way inside the shoe.” (Tr. 61). Officer
Watkins transported appellant to a secure area inside the police department to conduct a
secondary search. The secondary search revealed a white rock in appellant’s left shoe
that was later determined to be cocaine.
       {¶72}   Appellant argues that this conviction is against the manifest weight of the
evidence because Officer Watkins did not inspect the back of his cruiser prior to



Case No. 19 CO 0001
                                                                                      – 16 –


appellant’s arrest. Officer Watkins testified that the East Liverpool police officers do not
have dedicated or assigned squad cars. Officers typically have the opportunity to inspect
the vehicles they use prior to beginning their shifts. Officer Watkins routinely inspects the
vehicle he uses prior to beginning his shift but he did not do so on the night of appellant’s
arrest. Appellant argues that this indicates a possibility that the cocaine was in Officer
Watkins’ squad car prior to him entering the car and that is how the cocaine ended up in
his shoe.
       {¶73}   In this case, the officer searched the back seat prior to placing appellant
in the squad car.     Also, the observation that appellant’s shoes were on and tied
appropriately when he was placed in the squad car combined with the fact that cocaine
was found in his shoe reasonably supports the conclusion that appellant knew about the
cocaine in his shoe. The argument that there may have been cocaine in the back of
Officer Watkins’ squad car prior to him arresting appellant and said cocaine may have
fallen into appellant’s shoe is not reasonable.      Based on the foregoing, appellant’s
convictions are not against the manifest weight of the evidence.
       {¶74}   Accordingly, appellant’s fifth assignment of error is without merit and is
overruled.
       {¶75}   For the reasons stated above, the trial court’s judgment is hereby affirmed.




Robb, J., concurs.

D’Apolito, J., concurs.




Case No. 19 CO 0001
[Cite as State v. Williams, 2020-Ohio-3359.]




         For the reasons stated in the Opinion rendered herein, the assignments of error
 are overruled and it is the final judgment and order of this Court that the judgment of
 the Court of Common Pleas of Columbiana County, Ohio, is affirmed. Costs to be
 waived.


         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                        NOTICE TO COUNSEL

         This document constitutes a final judgment entry.